DETAILED ACTION
This office action is in response to the application filed on 11/18/2019. Claims 1-25 are cancelled and claims 26-45 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for parent Application 15/353,534 filed on 11/16/2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 and 11/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically claim 29 is dependent on a cancelled claim (i.e. claim 18), therefore for purposes of examination claim 29 will be dependent on claim 26.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 33-37 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2017/0109108) in view of Rosenberg (US 2005/0117806)and in further view of Amino (US 2016/0322010).

	Regarding claim 1, Pugh discloses the following claim limitations: a method, comprising: determining, by a computing device encoded data to be decoded (Pugh, paragraph 250 discloses a second computing device that is configured to decode the image data encoded in the second run-length encoded format),
the encoded data including a first pixel within a sequence of pixels, the first pixel representative of a run of repeating pixels of the sequence of pixels (Pugh, paragraph 7 discloses image data encoded using a first run-length encoded format is received. The image data includes one or more lines of pixels. The first run-length encoded format includes a repeated-line code specifying a repeat count for a corresponding line of pixels of image data),
and one byte of encoded data (Pugh, paragraph 19 discloses many run-length encoded (RLE) based different formats for compressing data, such as image data, can be used. Some RLE-based formats, such as the format used by AirPrint.TM.-enabled printing devices, can compress both repeated lines of data using repeated line values and repeated characters, bytes, and/or pixels of data using RLE),
the second pixel representative of a plurality of bytes of encoded data and providing, by the computing device, the encoded data in decoded form so as to decompress the sequence of pixels of the encoded data (Pugh, paragraph 9 discloses a designated input line of the image data encoded in the first run-length encoded format, determining whether the repeat count (repetition of the second pixel) for the designated input line is greater than one… and after determining that the repeat count is greater than one: decompressing the designated input line of the image data into a decompressed line of image data),
the decompressed sequence of pixels including repetition of the second pixel therein based on the determined number of occurrences indicated by the first pixel (Pugh, paragraph 9 discloses duplicating the decompressed line of image data a number of times, where the number of times is based on the repeat count (repetition of the second pixel), and generating designated output lines of image data that are encoded in the second run-length encoded format and that correspond to the duplicated decompressed lines of image data).
Pugh does not explicitly disclose the following claim limitations: decoding, by the computing device, the first pixel of the sequence of pixels to determine a number of occurrences of a second pixel within the sequence of pixels and the decompressed sequence of pixels further including a total number of bytes larger than that of the sequence of encoded data.
However, in the same field of endeavor Rosenberg discloses more explicitly the following: decoding, by the computing device, the first pixel of the sequence of pixels to determine a number of occurrences of a second pixel within the sequence of pixels (Rosenberg, paragraphs 15 and 25 discloses the ten most frequently-occurring symbols are chosen and each one designated and assigned as a symbolic decimal digit having values 0-9 (i.e. determine a number of occurrences of a second pixel within the sequence of pixels)… identifying in the symbol stream a sequence defining the run length encoded as a sequence of digits, each digit represented by a symbol, and decoding the run length as a number represented by the sequence of digits).
It would have been obvious one with ordinary skill in the art before the effective filing date to modify the teachings of Pugh with Rosenberg to create image conversion with the decoding method of Rosenberg.
The reasoning being is to provide improved methods for communicating video information (Rosenberg, paragraph 11).
Pugh and Rosenberg do not explicitly disclose the following claim limitations: and the decompressed sequence of pixels further including a total number of bytes larger than that of the sequence of encoded data.
However, in the same field of endeavor Amino discloses more explicitly the following: and the decompressed sequence of pixels further including a total number of bytes larger than that of the sequence of encoded data (Amino, paragraph 61 discloses “The decompression unit 510 is connected to the bit stream selector 320 of the timing controller 120, and receives the compressed data from the bit stream selector 320. The decompression unit 510 decompresses the compressed data input from the bit stream selector 320 to generate first decompressed data. In addition, the decompression unit 510 sums up data by decompressing the compressed data received from the bit stream selector 320 and the previous line data to generate second decompressed data (i.e. total number of bytes larger than that of the sequence of encoded data)”).
It would have been obvious one with ordinary skill in the art before the effective filing date to modify the teachings of Pugh and Rosenberg with Amino to create the system of Pugh and Rosenberg as outlined above with the decompression unit of Amino. 
The reasoning being is to transmit the image data to the display panel within a preset time in a high-resolution display device (Amino, paragraph 3).

	Regarding claim 33, Pugh, Rosenberg and Amino discloses the method of claim 26, further comprising decoding, by the computing device, another pixel within the sequence of pixels of the encoded data, the another pixel indicative of an index representative of a pixel subsequence (Pugh, paragraph 9 discloses a designated input line of the image data encoded in the first run-length encoded format, determining whether the repeat count (repetition of the second pixel) for the designated input line is greater than one… and after determining that the repeat count is greater than one: decompressing the designated input line of the image data into a decompressed line of image data).

	Regarding claim 34, Pugh, Rosenberg and Amino discloses the method of claim 26, wherein the encoded data comprises an image file (Pugh, abstract discloses a computing device can receive image data (file) having line(s) of pixels encoded using a first format).

	Regarding claim 35, Pugh, Rosenberg and Amino discloses the method of claim 34, wherein the decoding of the encoded data results in a lossless compression of the image file (Pugh, 36 discloses the conversion from CF1 encoded image data 312 to CF2 encoded image data 314 can be lossless).

	Regarding claim 36, Pugh, Rosenberg and Amino discloses the method of claim 34, wherein the image file has a Portable Network Graphics ("PNG") format (Pugh, paragraph 3 discloses Printing devices can print data, such as image data, that is encoded in one or more formats. Examples of these formats include Kyocera Page Description Language (KPDL), Printer Command Language (PCL) and Portable Document Format (PDF).

	Regarding claim 37, Pugh, Rosenberg and Amino discloses a device comprising: a memory; and a processor coupled to the memory (Pugh, paragraph 32 discloses Computing device 200 can include one or more input devices 202, one or more output devices 204, one or more processors 206 and memory 208),
and configured to decode a first pixel of a sequence of pixels of encoded data to determine a number of occurrences of a second pixel within the sequence of pixels (Rosenberg, paragraphs 15 and 25 discloses the ten most frequently-occurring symbols are chosen and each one designated and assigned as a symbolic decimal digit having values 0-9 (i.e. determine a number of occurrences of a second pixel within the sequence of pixels)… identifying in the symbol stream a sequence defining the run length encoded as a sequence of digits, each digit represented by a symbol, and decoding the run length as a number represented by the sequence of digits), 
the first pixel representative of a run of repeating pixels of the sequence of pixels (Pugh, paragraph 7 discloses image data encoded using a first run-length encoded format is received. The image data includes one or more lines of pixels. The first run-length encoded format includes a repeated-line code specifying a repeat count for a corresponding line of pixels of image data),
and one byte of encoded data (Pugh, paragraph 19 discloses many run-length encoded (RLE) based different formats for compressing data, such as image data, can be used. Some RLE-based formats, such as the format used by AirPrint.TM.-enabled printing devices, can compress both repeated lines of data using repeated line values and repeated characters, bytes, and/or pixels of data using RLE),
and the second pixel representative of a plurality of bytes of encoded data; and provide the encoded data in decoded form so as to decompress the sequence of pixels of the encoded data (Pugh, paragraph 9 discloses a designated input line of the image data encoded in the first run-length encoded format, determining whether the repeat count (repetition of the second pixel) for the designated input line is greater than one… and after determining that the repeat count is greater than one: decompressing the designated input line of the image data into a decompressed line of image data),
the decompressed sequence of pixels including repetition of the second pixel therein based on the determined number of occurrences indicated by the first pixel, and the decompressed sequence of pixels further including a total number of bytes larger than that of the sequence of encoded data (Amino, paragraph 61 discloses “The decompression unit 510 is connected to the bit stream selector 320 of the timing controller 120, and receives the compressed data from the bit stream selector 320. The decompression unit 510 decompresses the compressed data input from the bit stream selector 320 to generate first decompressed data. In addition, the decompression unit 510 sums up data by decompressing the compressed data received from the bit stream selector 320 and the previous line data to generate second decompressed data (i.e. total number of bytes larger than that of the sequence of encoded data)”). The same motivation that was utilized in claim 26 applies equally as well to claim 37.

	Regarding claim 43, Pugh, Rosenberg and Amino discloses the device of claim 37, wherein the processor is further configured to decode another pixel within the sequence of pixels of the encoded data, the another pixel indicative of an index representative of a pixel subsequence (Pugh, paragraph 9 discloses a designated input line of the image data encoded in the first run-length encoded format, determining whether the repeat count (repetition of the second pixel) for the designated input line is greater than one… and after determining that the repeat count is greater than one: decompressing the designated input line of the image data into a decompressed line of image data).

With regard to claim 44, claim 44 discloses all the same elements and features to claims 26 and 37 as outlined above. Therefore the same rationale that was utilized in claims 26 and 37 applies equally as well to claim 44.

Claims 27-32, 38-42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2017/0109108) in view of Rosenberg (US 2005/0117806)and in further view of Amino (US 2016/0322010) and in further view of Lee (US 2014/0149684).



Pugh, Rosenberg and Amino do not explicitly disclose the following claim limitation: further comprising decoding, by the computing device, the encoded data using a single-pixel sub-cache to determine a multi-pixel cache miss.
However, in the same field of endeavor Lee discloses more explicitly the following:
further comprising decoding, by the computing device, the encoded data using a single-pixel sub-cache to determine a multi-pixel cache miss (Lee, paragraph 14 discloses a cache hit /cache miss determining unit configured to verify data sets of cache miss in the data; in addition figs. 3 and 4 illustrates a single-pixel sub-cache and multi-pixel cache).
It would have been obvious one with ordinary skill in the art before the effective filing date to modify the teachings of Pugh, Rosenberg and Amino with Lee to create the system of Pugh, Rosenberg and Amino as outlined above with determining a cache miss.
The reasoning being is to verify in advance a cache miss or a cache hit with respect to required data and may fill in another line cache or block cache while performing an operation on actual data, in order to reduce cache overhead (Lee, paragraph 35).

Regarding claim 28, Pugh, Rosenberg, Amino and Lee discloses the method of claim 27, further comprising in response to a determination of multi-pixel cache miss, determining, by the computing device, a single-pixel sub-cache hit (Lee, paragraph 35 discloses The cache controlling apparatus 100 according to one or more embodiments may verify in advance a cache miss or a cache hit with respect to required data and may fill in another line cache or block cache while performing an operation on actual data; in addition figs. 3 and 4 illustrates a single-pixel sub-cache and multi-pixel cache). The same motivation that was utilized in claim 27 applies equally as well to claim 28.
	
	Regarding claim 29, Pugh, Rosenberg, Amino and Lee discloses the method of claim 18, further comprising in response to a determination of a single-pixel sub-cache hit, decoding, by the computing device, the encoded data with data previously stored in the single-pixel sub-cache (Lee, paragraph 137 discloses decoding data (i.e. encoded data previously stored in the single-pixel sub-cache). The same motivation that was utilized in claim 27 applies equally as well to claim 29.

	Regarding claim 30, Pugh, Rosenberg, Amino and Lee discloses the method of claim 26, further comprising in response to a determination of a single-pixel sub-cache miss, decoding, by the computing device, the encoded data with raw pixel data of the encoded data (Lee, paragraph 137 discloses decoding data (i.e. encoded data previously stored in the single-pixel sub-cache). The same motivation that was utilized in claim 27 applies equally as well to claim 30.

	Regarding claim 31, Pugh, Rosenberg, Amino and Lee discloses the method of claim 26, wherein the one byte of data represented by the first pixel is decoded as multi-pixel miss and a single-pixel miss (Lee, paragraph 14 discloses a cache hit /cache miss determining unit configured to verify data sets of cache miss in the data; in addition figs. 3 and 4 illustrates a single-pixel sub-cache and multi-pixel cache; in addition Lee, paragraph 137 discloses decoding data (i.e. encoded data previously stored in the single-pixel sub-cache). The same motivation that was utilized in claim 27 applies equally as well to claim 31.

	Regarding claim 32, Pugh, Rosenberg, Amino and Lee discloses the method of claim 26, further comprising updating, by the computing device, a single pixel cache with a plurality of single-pixel cache misses to ensure data within the single pixel cache matches data stored in an encoder (Lee, paragraph 83 discloses a cache controlling apparatus according to one or more embodiments may verify in advance whether the data 311 "1, 2, 3, and 4" of the line cache 310 corresponds to the cache miss and the data 331 "9, a, b, and c" of the line cache 330 corresponds to the cache miss, in the data stored in the cache, prior to performing a data operation i.e. to match data stored in an encoder). The same motivation that was utilized in claim 27 applies equally as well to claim 32.

	Regarding claim 38, Pugh, Rosenberg, Amino and Lee discloses the device of claim 37, wherein the processor is further configured to decode the encoded data using a single-pixel sub-cache to determine a multi-pixel cache miss (Lee, paragraph 14 discloses a cache hit /cache miss determining unit configured to verify data sets of cache miss in the data; in addition figs. 3 and 4 illustrates a single-pixel sub-cache and multi-pixel cache). The same motivation that was utilized in claim 27 applies equally as well to claim 38.

	Regarding claim 39, Pugh, Rosenberg, Amino and Lee discloses the device of claim 38, wherein in response to a determination of multi-pixel cache miss, the processor is further configured to determine a single-pixel sub-cache hit (Lee, paragraph 35 discloses The cache controlling apparatus 100 according to one or more embodiments may verify in advance a cache miss or a cache hit with respect to required data and may fill in another line cache or block cache while performing an operation on actual data; in addition figs. 3 and 4 illustrates a single-pixel sub-cache and multi-pixel cache). The same motivation that was utilized in claim 27 applies equally as well to claim 39.

	Regarding claim 40, Pugh, Rosenberg, Amino and Lee discloses the device of claim 39, wherein in response to a determination of a single-pixel sub-cache hit, the processor is further configured to decode the encoded data with data previously stored in the single-pixel sub-cache (Lee, paragraph 137 discloses decoding data (i.e. encoded data previously stored in the single-pixel sub-cache). The same motivation that was utilized in claim 27 applies equally as well to claim 40.

	Regarding claim 41, Pugh, Rosenberg, Amino and Lee discloses the device of claim 37, wherein in response to a determination of a single-pixel sub-cache miss, the processor is further configured to decode the encoded data with raw pixel data of the encoded data (Lee, paragraph 137 discloses decoding data (i.e. encoded data previously stored in the single-pixel sub-cache). The same motivation that was utilized in claim 27 applies equally as well to claim 41.

	Regarding claim 42, Pugh, Rosenberg, Amino and Lee discloses the device of claim 37, wherein the processor is further configured to update a single pixel cache with a plurality of single-pixel cache misses to ensure data within the single pixel cache matches data stored in an (Lee, paragraph 83 discloses a cache controlling apparatus according to one or more embodiments may verify in advance whether the data 311 "1, 2, 3, and 4" of the line cache 310 corresponds to the cache miss and the data 331 "9, a, b, and c" of the line cache 330 corresponds to the cache miss, in the data stored in the cache, prior to performing a data operation i.e. to match data stored in an encoder). The same motivation that was utilized in claim 27 applies equally as well to claim 42.

	Regarding claim 45, Pugh, Rosenberg, Amino and Lee discloses the computer readable medium of claim 44, further comprising updating a single pixel cache with a plurality of single-pixel cache misses to ensure data within the single pixel cache matches data stored in an encoder  (Lee, paragraph 83 discloses a cache controlling apparatus according to one or more embodiments may verify in advance whether the data 311 "1, 2, 3, and 4" of the line cache 310 corresponds to the cache miss and the data 331 "9, a, b, and c" of the line cache 330 corresponds to the cache miss, in the data stored in the cache, prior to performing a data operation i.e. to match data stored in an encoder). The same motivation that was utilized in claim 27 applies equally as well to claim 45.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481